NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

STANDFORD KODUAH,                                No.   16-70378

                Petitioner,                      Agency No. A208-308-095

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Standford Koduah, a native and citizen of Ghana, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008),

and we review de novo due process contentions, Cruz Rendon, 603 F.3d 1104,

1109 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Koduah’s failed to

establish past persecution or a likelihood of future persecution by his cousin in

Ghana on account of a protected ground. See Molina-Morales v. INS, 237 F.3d
1048, 1051-52 (9th Cir. 2001) (personal dispute is not grounds for relief unless

connected to a protected ground). Thus, we deny the petition as to Koduah’s

asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of Koduah’s CAT claim

because he failed to establish it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Ghana. See

Silaya, 524 F.3d at 1073.

      We reject Koduah’s contention that the agency violated his due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000); Tawadrus v.




                                          2                                    16-70378
Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004) (requirements for knowing and

voluntary waiver of the right to counsel).

      PETITION FOR REVIEW DENIED.




                                             3                            16-70378